Citation Nr: 0329840	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  96-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for service-connected generalized atopic dermatitis 
with acneform rash.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1991, during which he served in Southwest Asia in support of 
Operations Desert Shield and Desert Storm from October 1990 
to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to an increased rating in excess of 10 percent 
for generalized atopic dermatitis with acneform rash and 
service connection for disabilities of his left hip, knee and 
ankle.  In the course of the appeal he was granted a 30 
percent rating for his service-connected skin disorder, 
effective from the date he reopened his claim for a rating 
increase in July 1994.  The veteran now continues his appeal 
of the increased rating issue and also the service connection 
issues.


REMAND

The veteran's service-connected generalized atopic dermatitis 
with acneform rash is currently rated 30 percent disabling.  
To warrant a 60 percent evaluation (which is the next highest 
evaluation above 30 percent and the highest evaluation 
contemplated by the schedule for rating dermatitis), the 
applicable rating criteria contained in 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003) require that the objective 
evidence demonstrate that the skin disorder affect more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas.  In our review of the pertinent evidence, in 
particular the VA dermatological examination of February 
2003, we find that the observations recorded by the examining 
physician are inadequate for purposes of determining whether 
the veteran meets the criteria for a 60 percent evaluation.  
Specifically, the examiner described the body areas affected 
in parcels (i.e., the head, the neck, the axillae, the upper 
and lower extremities, chest and back) using fractions to 
describe the amount of the area affected by the skin disease.  
However, we are unable to accurately reckon the percentage of 
body area affected by the veteran's skin disorder based upon 
the fraction values presented by the examiner.  Therefore, we 
remand the matter for another VA dermatological examination 
with the instructions that the examiner report his/her 
objective medical findings in terms consistent with the 
language of the applicable rating criteria.  

In the case of Charles v. Principi, 16 Vet. App. 370 (2002), 
the United States Court of Appeals for Veterans Claims noted 
that the VCAA as codified in 38 U.S.C.A. § 5103A (d) (West 
2002), provided that the Secretary of Veterans Affairs' duty 
to assist a claimant includes, inter alia, "providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim."  

The veteran was examined by VA in May 1995, pursuant to his 
claims of entitlement to VA compensation for orthopedic 
disabilities of his left hip, knee and ankle.  At the time, 
however, a nexus opinion was not provided by the examining 
physician regarding the relationship between the veteran's 
claimed disabilities and his period of active service.  We 
further note that in the report of a VA dermatological 
examination conducted in February 2003, the examiner offered 
a speculative opinion indicating a possible secondary 
relationship of the veteran's aseptic necrosis of his hips to 
his use of the steroid medication prednisone for treatment of 
his service-connected skin disorder.  Although a conclusive 
nexus opinion was not provided, there is sufficient grounds 
to warrant a remand for further investigation and 
clarification of the etiological questions raised by this 
opinion.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following developments:

1.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist to determine the severity of 
his service-connected generalized atopic 
dermatitis with acneform rash.  The 
veteran's claims file should be made 
available for review by the examiner 
prior to the examination.  The examiner 
should provide a detailed report of 
his/her observations with respect to the 
following:

(a.)  Does the veteran's service-
connected generalized atopic 
dermatitis with acneform rash 
affect more than 40 percent of his 
entire body?

(b.)  Does the veteran's service-
connected generalized atopic 
dermatitis with acneform rash 
affect more than 40 percent of the 
exposed areas affected?

(c.)  Is the generalized atopic 
dermatitis with acneform rash 
manifested by ulceration or 
extensive exfoliation or crusting, 
and systemic or nervous 
manifestations?

(d.)  Is the generalized atopic 
dermatitis with acneform rash 
exceptionally repugnant?

2.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist(s) to determine the specific 
diagnoses of his claimed disabilities of 
his left hip, left ankle and left knee.  
The veteran's claims file should be made 
available for review by the examiner(s) 
prior to the examination(s).  The 
examiner(s) should then provide a nexus 
opinion, supported by discussion based 
on the review of the veteran's pertinent 
medical history, which addresses the 
following questions:

(a.)  Is it as likely as not that 
the diagnosis or diagnoses as they 
pertain to the veteran's left hip 
are related to his period of active 
service?

(b.)  Is it as likely as not that 
the diagnosis or diagnoses as they 
pertain to the veteran's left hip 
are related to his use of steroid 
medication to treat his service-
connected skin disorder?        

(c.)  Is it as likely as not that 
the diagnosis or diagnoses as they 
pertain to the veteran's left knee 
are related to his period of active 
service?    

(d.)  Is it as likely as not that 
the diagnosis or diagnoses as they 
pertain to the veteran's left ankle 
are related to his period of active 
service?    

3.  After the above action is undertaken 
the RO should ensure that all notice and 
duty-to-assist provisions are properly 
applied in the development of the 
veteran's claims.  Then RO should 
readjudicate the following issues on 
appeal:

(a.)  Entitlement to an increased 
evaluation in excess of 30 percent 
for service-connected generalized 
atopic dermatitis with acneform 
rash.

(b.)  Entitlement to service 
connection for a left hip 
disability.

(c.)  Entitlement to service 
connection for a left knee 
disability.  

(d.)  Entitlement to service 
connection for a left ankle 
disability.  

4.  Upon completion of the above, if any 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case discussing the 
pertinent evidence and laws and 
regulations and allowed an opportunity 
to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits 


Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


